Order unanimously reversed on the law without costs, petition reinstated and matter remitted to Steuben County Family Court for further proceedings on the petition in accordance with the following Memorandum: Petitioner appeals from a Family Court order dismissing her petition for temporary custody of her 10-year-old daughter. Her verified petition alleged a change of circumstance since Allegany County Family Court had ordered custody to the father in 1985 because there was a possibility of sexual abuse reported by a doctor to the Child Abuse Hot Line. A supplemental affidavit from petitioner set forth allegations concerning a persistent vaginal infection that the child has had since June 1990. The mother contends that the infection has not been treated adequately and that a gynecologist who examined the child suspected sexual abuse because of the nature of the infection.
The stipulated record on appeal consists of the petition and affidavit, a letter to the court from petitioner’s attorney, two unsigned proposed orders submitted by petitioner’s attorney, and the court order dismissing the petition sua sponte. No basis for dismissal appears in the record. (Appeal from Order of Steuben County Family Court, Purple, Jr., J. — Custody.) Present — Green, J. P., Pine, Balio, Boehm and Davis, JJ.